DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Xu et al (US 2016/0067354 A1) (with Reineke et al (US 2019/0015335 A1), which is cited here merely to support the Examiner’s assertion that it is known in the art that adding acetic acid slows down the crystal growth rate).
Xu teaches ([0056]) “super-stable” PEG stabilized gold nanospheres (“PEG-GNS”) (instant gold nanoparticles - applicant states in present specification ([0048]) that the types of ultra-stable nanoparticles of instant invention may be nanospheres), which were synthesized by the following method: 12 mg of Gold (III) chloride trihydrate (HAuCl4.3H2O) was dissolved in 18 mL isopropyl alcohol, followed by the addition of 0.2 mL acetic acid.  Thiolated polyethylene glycol (PEG-SH, Mw= 2,000 Da) (15.24 mg in 2 mL isopropyl alcohol) was added into the gold isopropyl alcohol solution (Xu’s thiolated polyethylene glycol having Mw of 2,000 is instant PEG 2000-SH).  The mixture was stirred for 1 hour at room temperature following the addition of sodium borohydride (37.84 mg in 1.5 mL methanol).  The reaction mixture was stirred vigorously overnight at room temperature.  After removing large particles by centrifuging the mixture for 30 min (2500 rcf), the resulting supernatant was precipitated in hexane.  The precipitant was re-dispersed in 5 mL DI water.  To remove free PEG-SH from the gold nanoparticles, the PEG-GNS was purified by repeatedly washing with water in a Millipore Centricon (MWCO=10,000 Da).  Xu furthermore teaches ([0057]) that the zeta potential of it PEG-ylated gold nanospheres was measured and showed a near neutral potential (-8.65 mV), which confirmed the successful coating of PEG onto the gold nanospheres: applicant state in [0072] of present specification that the zeta potential is one of the fundamental parameters known to affect stability and that the zeta potential for their AuNPs PEG 2000-SH was -8.02 ± 4.28 mV (i.e., from -12.3 mV to -3.74 mV).  Thus, the zeta potential of Xu’s PEG-ylated (using PEG 2000-SH) gold nanospheres lies within instant zeta potential range for instant AuNPs PEG 2000-SH (besides, Xu’s zeta potential value -8.65 mV is very close to applicant’s average zeta potential value -8.02 mv), which means that the stability of Xu’s PEG-ylated (with PEG 2000-SH) gold nanosphere would also be within instant stability range for applicant’s AuNPs PEG 2000-SH.  Xu furthermore teaches ([0057]) that the UV-Vis spectrum of PEG-GNS was recorded where the spectrum showed an absorbance peak at 510 nm (applicant states ([0045] of present specification that their AuNPs have UV-visible absorption spectrum peak at about 515 nm).  
Xu’s method (as described above) for forming its super-stable gold nanospheres is very similar to instant method as described in applicant’s Example 1 except that Xu uses acetic acid instead of applicant’s acetonitrile.  Applicant states in [0069] of present specification that the speed of crystal growth determined success of their synthesis and that the presence of acetonitrile slowed the growth of crystal and allowed better capping and stabilization.  As evidenced by Reineke et al ([0177] and [0181]), it is known in the art that adding acetic acid has an effect of slowing down the crystal growth rate (thus avoiding fast precipitation of amorphous product and promoting the production of nanoparticles).  Therefore, although Xu uses acetic acid while applicant use acetonitrile, since both compounds have the effect of slowing down the crystal growth rate (which according to applicant determined success of their synthesis of stable gold nanoparticles), it is the Examiner’s position that Xu’s “super-stable” PEG-GNS synthesized by the method discussed above (i.e., a very similar method to that of applicant except for using acetic acid, which is also known to slow down the crystal growth rate) would inherently be stable after at least one cycle of freeze-drying as well as after at least one cycle of overnight heating and that the UV-visible absorption spectrum defined for Xu’s PEG-GNS taken before the treatment (freeze-drying as well as overnight heating) would substantially be unchanged after the treatment as instantly recited.  The Examiner’s such assertion is further strengthened by the fact that the zeta potential (-8.65 mV) of Xu’s PEG-ylated (using PEG 2000-SH) gold nanospheres lies within instant zeta potential range (from -12.3 mV to -3.74 mV) for instant AuNPs PEG 2000-SH, which means that the stability of Xu’s PEG-ylated (with PEG 2000-SH) gold nanosphere would also be within instant stability range for applicant’s AuNPs PEG 2000-SH which would give the unchanged UV-vis absorption spectrum before and after the cold/heat treatment (because applicant state in [0072] of present specification that the zeta potential is one of the fundamental parameters known to affect stability).  For the same reason, Xu’s super-stable PEG-GNS would inherently present no aggregation or no precipitation after the treatment as instantly recited in claim 14 (applicant state in [0046] of present specification that the ultrastable AuNPs present no aggregation and no precipitation after the freeze-drying and heating cycles).  Also, since Xu teaches instant PEG 2000, such PEG ligand teaches instant biocompatible, muco-adhesive and muco-penetrating PEG ligand which is devoid of a charged group in the periphery.  Therefore, Xu teaches instant claims 1, 4-6 and 14.  Xu also teaches that the diameter of its gold nanoparticles range from about 1 nm t about 100 nm.  Thus, Xu also teaches instant claim 16.
Response to Arguments
Applicant argue that Xu does not teach that the UV visible spectrum of its AuNPs would be substantially unchanged after a treatment of at least one cycle of freeze-drying and at least one cycle of overnight heating, as recited in Claim 1.  Applicant argue that the Examiner’s position that acetic acid and acetonitrile are equivalent (or interchangeable) solvents for preparing gold nanoparticles (because acetic acid and acetonitrile are allegedly known in the art for slowing down crystal growth rate) is untenable.  Applicant point to Boisselier’s 132 Declaration, in which PEG gold nanospheres (“PEG-GNS”) were prepared (as outlined in Exhibit 1 to the Declaration) using acetic acid instead of acetonitrile  and then the stability of the prepared PEG-GNS was assessed after freeze-drying or heating at 65°C by comparing their UV spectra before and after these treatments.  Applicant argue that the UV spectra before and after these treatments as shown in Exhibit 2 of the Declaration do not meet the limitation “...said UV-visible absorption spectrum is substantially unchanged after said treatment” recited in the instant Claim 1: the Declaration states that differences in intensities (10.6% and 6.6% of increase after heating and freeze-drying respectively) and maximum wavelengths (+3.5 nm and +2.5 nm of shift after heating and freeze-drying respectively) were observed after heating and after freeze-drying.  Applicant argue that the Boisselier Declaration and data presented in Exhibit 2 thereto establishes that using acetic acid instead of acetonitrile leads to the generation of different AuNPs - with different properties - than the instantly claimed AuNPs.  Applicant thus argue that Xu does not disclose AuNPs that would be inherently stable after at least one cycle of freeze-drying and at least one cycle overnight heating — and which would have a UV-visible spectrum that will be substantially unchanged after at least one cycle of freeze-drying and at least one cycle of overnight heating, as recited in Applicant’s Claim 1.
The Examiner disagrees.  The issue here is not whether the UV-VIS absorption spectra taken before and after the freeze-drying and overnight heating for the PEG-GNS prepared using acetic acid remain unchanged but whether the spectra remain “substantially” unchanged.  Present specification states ([0034]) that “[t]he term “about” or “substantially” as used herein refers to a margin of + or -10% of the number indicated.”  As discussed above, for the PEG-GNS prepared using acetic acid, differences in intensities were 10.6% and 6.6% of increase after heating and freeze-drying, respectively, and differences in maximum wavelengths were +3.5 nm and +2.5 nm of shift after heating and freeze-drying, respectively.  First of all, even if one considers 10.6% increase (after heating) as being more than 10% (implied by “substantially”), 0.6% is such a minor difference, especially in the absence of any statistical analysis and an explanation as to why 0.6% is a significant difference.  Secondly, it is unclear from the declaration whether the baselines of the spectra (shown in Exhibit 2) were even normalized.  Thirdly, Figure 5 (B) (UV-VIS spectra of PEG-GNS after 3 successive cycles of freeze-drying) of present specification show difference in spectra similar to that of UV absorbance spectra shown in Exhibit 2.  Lastly, as evidenced by an article “Gold Nanoparticles: Optical Properties” obtained at the website https://nanocomposix.com/pages/gold-nanoparticles-optical-properties (see the paragraph under “The Effect of Aggregation on Optical Properties”), the optical properties of gold nanoparticles change when the particles aggregate, and when this occurs, the absorption and scattering peak wavelengths shifts to longer wavelengths.  In instant case, the declaration demonstrate that the peak shift (+3.5 nm after heating and +2.5 nm for the freeze-drying) was very small indicating that there was very little agglomeration of the PEG-GNS prepared using acetic acid.  
For the reasons stated above, applicant’s argument is found to be unpersuasive, and for the reasons already explained above in Paragraph 4 it is still the Examiner’s position that Xu’s “super-stable” PEG-GNS prepared using acetic acid would inherently be stable after at least one cycle of freeze-drying as well as after at least one cycle of overnight heating and that the UV-visible absorption spectrum defined for Xu’s PEG-GNS taken before the treatment (freeze-drying as well as overnight heating) would substantially be unchanged after the treatment as instantly recited.  Thus, instant 102(a)(1) or 102(a)(2) over Xu still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 24, 2022